Citation Nr: 1605434	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  00-04 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral pes planus.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1973 and from March 1974 to March 1975. 

This matter on appeal before the Board of Veterans' Appeals  (Board) arises from an August 2000 rating decision by the RO, which denied service connection for a low back disability. 

In an August 2005 decision, the Board determined that the claim of service connection for low back pain had been previously denied in an unappealed September 1997 rating decision and found new and material evidence had been received to reopen the claim.  The Board remanded the reopened claim for further development. 

The Board subsequently issued a decision in October 2006 denying the claim for service connection for a low back disability.

The Veteran subsequently appealed the Board's denial to the United States Court of Appeals for Veterans Claims.  In September 2008, the Court issued an Order granting the parties' Joint Motion to vacate the decision and remand the case back to the Board for compliance with the Court's order. 

In March 2010 and September 2011, the issue of service connection for a low back disorder was remanded for additional development. 

The Board subsequently issued a decision in March 2013 denying the claim of service connection for a low back disorder.

The Veteran appealed the Board's denial to the Court.  In May 2014, the Court issued an Order vacating and remanding the Board's prior decision.  In March 2015, the Board remanded this matter for additional development, to include obtaining an additional VA medical opinion.  

After obtaining a VA medical opinion in July 2015, the Board was still not satisfied that an adequate opinion had been obtained and in September 2015, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA). 38 U.S.C.A. § 7109 (West 2014); 38 C.F.R. § 20.901(a) (2015).  The record shows that VHA requested the medical opinion from a VA Medical Center (VAMC) and obtained the opinion of a VA medical expert with respect to the medical questions raised in the Board's September 2015 request.  The opinion, received in December 2015, has been associated with the claims file.

The Board notes that the Veteran was previously represented by a private attorney.  In March 2012, prior to certification of the appeal back to the Board, the private attorney withdrew representation.  38 C.F.R. §§ 14.631(f)(1), 20.608(a) (2015).  The Veteran has not appointed another representative.  Therefore, the Board recognizes the Veteran as proceeding unrepresented. 

The issues of whether new and material evidence has been received to reopen a claim for service connection for bilateral pes planus is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

Neither a chronic low back disability nor arthritis manifested in service or within the first post-service year; and the current low back disability is not shown to be the result of service.  The only medical opinions to address the etiology of the Veteran's current low back disability weigh against the claim.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in February 2003, August 2003, March 2006, March 2010, October 2011, December 2011, and May 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent July 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  In a May 2012 letter, the Veteran was advised that the RO was unable to obtain records from the Anniston Army Depot and to submit all treatment records in his possession.  In various letters from the Veteran and his prior representative, they indicated that the Veteran had no further evidence or information to submit in support of the claim.   The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations and a VHA advisory medical opinion, received in December 2015, with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after separation from service, even though there is no evidence of that disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has a low back disability related to active service.   In particular, he asserts that a current back disability is related to an injury sustained in service in July 1974.  

The service medical records show that in July 1974, the Veteran jumped from a height of about four feet and landed on his left leg.  He felt pain in the left hip that radiated into the left side of the groin and down the left leg.  He was diagnosed with muscle strain.  The report of medical examination in April 1975, immediately prior to his separation from service, noted a clinical finding that the spine was normal.

After service, the record indicates that the Veteran first sought medical treatment from VA in May 1984 for musculoskeletal back pain.  He received further VA treatment in September 1987, reportedly after straining his back while working on his car; November 1989, reportedly after hurting his back at his workplace; and November 1992, reportedly after changing a tire, but noting a 15-year history of low back pain.  A private 1992 record shows that the Veteran told a physician that he began experiencing chronic back pain in 1977.  

In August 1995, the Veteran reported hurting his back at work on the previous Friday and having low back pain since then.  He went to a chiropractor who reportedly told him he had a ruptured disc at L4.  The X-ray studies showed mild discogenic degenerative change with disc space narrowing at the L4-5 level. The remaining of the lumbar spine was relatively normal with no evidence of fracture or frank subluxation.

An April 1997 VA record noted that the Veteran had recurrent backache, no trauma. The assessment was that of backache, nontraumatic, no radiating pain. 

The Veteran underwent a VA examination in August 1997 and reported falling off a stepladder during service with his feet hitting the ground straight up, injuring his back.  He stated that the injury was treated at the time with muscle relaxers and hot pads.  The VA examiner recorded clinical observations, including range of motion, and diagnosed a history of back trauma with slight limitation of motion of the lumbosacral spine and questionable ruptured disc at L5.  The examiner did not provide an etiological opinion.

An April 1998 private lumbar spine x-ray study showed narrowing of the L4-5 interspace with end-plate sclerosis.  No subluxation or fracture was evident, and the sacroiliac joints were intact.

VA records dated in November 1999 relate that the Veteran had a 15-year history of low back pain, and records dated in November 1999 and August 2002 indicate the Veteran had a past medical history of chronic low back pain or injury starting in 1975.  

In a February 2006 VA examination, the Veteran reported that he had injured his back in July 1974 when a fellow soldier pushed him off a porch, resulting in a four-foot fall.  The diagnosis was mechanical back strain by history. The examiner opined that the current back problems were in no way related to the 1974 in-service injury.

In an April 2010 VA examination, the Veteran reported that another soldier pushed him off a ladder and he fell straight down and landed on both feet.  He stated that he had low back pain at that time and awoke in the morning with severe pain.  He sought medical attention and was given muscle relaxers.  The Veteran reported having had intermittent back pain since the incident in service.   He stated that he applied for a position in the early 1980s, but he was not hired because he did not pass an entrance physical due to a low back condition.  He also reported low back pain during employment at Anniston Army Depot and that the pain had occurred "since I got there in 1984."  He worked as a mechanic on military tanks.  The position involved repetitive heavy lifting.  He sought medical attention at Anniston Army Depot over the years for low back pain.  X-rays revealed an impression of moderately advanced L4-L5 degenerative disc disease.  The diagnosis was degenerative disc disease of the lumbosacral spine with left lower extremity radiculopathy.  The examiner opined that the Veteran's low back condition was less likely as not caused by or a result of through continuity of symptoms to service.  In support of that conclusion, the examiner noted that there was no documentation of a back condition during service and no back trouble was reported on separation from service in April 1975.  In addition, the examiner noted that the evidence reviewed documented a chronic low back condition from 1984 to the present, but there was no evidence of recurrent back pain in service or at separation from service.  The examiner concluded that the Veteran's post-service occupation involved repetitive heavy lifting, which was the more likely cause of the chronic low back condition.  

In a letter from the Veteran received in July 2011, he asserted that he had been seeking treatment from VA for his back in the 1970s.  The only treatment he received were pain killers.  He asserted that he hurt his back during service when he fell off steps.  

In a July 2015 VA examination report, a VA physician noted a review of the claims file.  The examiner noted that the initial examiner delineated that evidence indicated that chronic low back pain had been present since 1984.  X-ray findings in March 2000 indicated moderate degenerative changes in the lumbar spine, but slightly worse comparted to March 1990.  The examiner further discussed pertinent evidence of record.  The examiner noted that an opinion was requested regarding whether the Veteran's current back pain was related to an inservice injury from July 1974.  The VA examiner stated that there was no sound evidence to indicate that the Veteran's current low back pain and degenerative arthritis were related to an in-service fall in July 1974.  The examiner provided a detailed discussion of the injury that occurred in service, the pain reported by the Veteran in his left hip radiating to his groin and down the left leg and that he was diagnosed with a muscle strain.  The examiner stated that report did not mention any specific complaints related to the back.  The examiner stated that the opinion was based upon the evidence in the medical records which indicated no distinct back injury while on active duty between march 1971 and April 1975.  The examiner further stated that the medical evidence clearly indicated that treatment for the back condition occurred long after he left service.  The examiner stated agreement with the prior examination that the Veteran's current low back pain/degenerative arthritis was less likely than not (less than 50/50 probability) related to inservice injury and that the back condition was most likely related to the repetitive injuries that were documented after service. 

In September 2015, the Board sought a VHA opinion from a spine specialist.   In December 2015, a VA physician, who is the program director of neurosurgery for the Southern Arizona VA health care system provided a detailed opinion.  Also, two additional physicians documented that they concurred with the opinion being provided.   The VA physician noted a review of the medical record, with a discussion of pertinent evidence, and provided a detailed discussion of findings and conclusion.  The physician stated that back pain is a very common human complaint.  Intermittent low back pain is not a disease process.  Medical diagnosis requires a cause, not just a symptom.  Throughout the record, there was no documentation of any significant damage to the spinal column, cauda equine, or any nerve roots.  The examinations and imaging documented the typical wear and tear of an aging spine in an active individual.  Intermittent medical evaluations reported denials by Veteran of low back symptoms at times.  There was no evidence that the Veteran's intermittent complaints of low back pain were related to the 1974 episode.  There was no current evidence of any active treatment for the chronic, but intermittent low back pain.  The symptom of low back pain could not be related to any episode in 1974.   The physician stated a professional opinion that the Veteran's current symptoms of low back pain were not related to any injury or disease incurred during service, especially referring to the July 1974 incident (less than 50 percent probability that it was related).  The low back pain treated from 1984 onward was unlikely (less than 50 percent probability) related to any injury or disease process started during active service.  

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability.

Initially, the Board finds that it cannot be concluded that a chronic low back disability was shown in service.  In fact, there is no competent medical evidence of any complaints, symptoms, findings, or diagnosis of a low back disability in service.  In addition, the April 1975 examination, immediately prior to separation from service, found no clinical abnormalities of the spine, nor did the Veteran complain of low back pain at that time.  In addition, arthritis was not shown in service, nor is it shown to have manifested within the one year following separation from service, so as to support granting service connection on the basis of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a) (2015).  Therefore, the evidence must show that it is at least as likely as not that a current low back disability is related to service in order for service connection to be allowed.

In this regard, the Board finds that the December 2015 VA physician provides persuasive evidence that the Veteran's current low back disability is not related to service.  That physician specifically addressed the central question before the board whether the Veteran's in-service injury caused his current low back disability.  The VA physician discussed pertinent evidence and then, he provided in detail a discussion of back pain, the absence of evidence in the record to support a finding of a chronic low back disability, and a medical opinion that a current low back disability was not related to service, specifically the July 1974 injury, and that back complaints in 1984 were unlikely related to service or any ongoing disease process.   The December 2015 VA physician's conclusions are consistent and supported by the evidence of record, and is in concurrence with previous opinions.   Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Guerrieri v. Brown, 4 Vet. App. 467 (1993) (probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  As the December 2015 VA physician applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion, the Board also finds the VA medical opinion evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of a current low back disability or the relationship to service, which opposes, rather than supports, the claim.  Neither the Veteran nor any prior attorney has presented or identified any actual contrary medical opinion that supports the claim for service connection for a low back disability.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66  (1991).

The only evidence of record supporting the Veteran's claim are his own lay statements, and statements from his prior attorney.   Even if those statements claim continuity of symptomatology since service, that history is substantially rebutted by the absence of complaints pertaining to any low back problems in service or until a May 1984 VA medical record noting that the Veteran first sought treatment for back pain.  When seen for back complaints in September 1987, they were reportedly after straining his back while working on his car, and in November 1989 he was seen after reportedly hurting his back at his workplace.  It wasn't until 1992 when the Veteran first asserted having chronic low back pain since 1977,  placing the onset to more than a year after service.  The Board has considered the Veteran's prior statement as to having chronic back pain since 1977 when seen by a private physician in 1992.  However, that time period is more than one year after separation from service.  Further, the record does not show that the Veteran related the onset prior to 1977 or that he had claimed to have hurt his back in service, or any indication that he had his back symptoms since service.  In fact, the Board finds that earlier 1987 and 1989 medical records document that the Veteran's complaints of back symptoms were related to contemporaneous injuries, and fail to document prior ongoing back pain.  While the Veteran may claim to have had chronic back pain since 1977, that fact in and of itself does not establish continuity of symptomatology since service nor does it provide competent evidence that his current low back disability is related to service.  The Board finds that the December 2015 VA examiner's opinion is more persuasive, finding that the Veteran had intermittent low back pain, and the Veteran has not submitted any contrary competent evidence to show that a current back disability is related to service.

In this case, there are no favorable medical opinions of record that show that the Veteran is diagnosed with low back disability related to service.   The Board has considered the Veteran's statements, and those of his prior attorney, as to the alleged etiology of the low back disability.   While the Veteran is competent to state when he noticed the onset of his low back pain, he is not competent to provide a medical nexus opinion as to such a complex matter as the etiology of a low back disability.  The claim turns on the matter of medical nexus, or relationship, between a current low back disability and service.  That is a matter within the province of trained medical professionals, not lay persons.  Jones v. Brown, 7 Vet. App. 134 (1994).  As the Veteran and his prior attorney are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on a medical matter requiring specialized knowledge regarding the etiology of a low back disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997).  Consequently, his statements do not constitute competent medical evidence in support of the claim.

Accordingly, the Board concludes that the evidence does not support the claim for service connection for a low back disability on a direct or presumptive basis.  The preponderance of the evidence is against a finding that a low back disability was incurred in service.  Moreover, because there is no evidence that the Veteran developed arthritis to a compensable degree within one year of separation from service, service connection on a presumptive basis is also not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

With regard to the issue of whether new and material evidence has been received to reopen a claim for service connection for bilateral pes planus, the Veteran submitted a statement in August 2015 that disagreed with a June 2015 rating decision that denied a petition to reopen the previously denied claim. The Veteran's August 2015 statement is a timely notice of disagreement with that rating decision.  However, it does not appear that the RO has issued a statement of the case addressing that issue.  Therefore, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the issue of whether new and material evidence has been received to reopen a claim for service connection for bilateral pes planus.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.  If the appeal is perfected, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


